                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

IN RE: ANNIE HESTER,
                                                     Case No. 20-mc-51004
                                                     HON. DENISE PAGE HOOD
________________________/

            ORDER DENYING APPLICATION PURSUANT
       TO COURT ORDER SEEKING LEAVE TO FILE COMPLAINT
                            and
               CLOSING MISCELLANEOUS MATTER

       Plaintiff Annie Hester again seeks permission for leave to file a complaint

pursuant to a court order dated September 2, 2009 entered by the Honorable

Thomas L. Ludington barring Plaintiff “from filing any further actions against the

Commissioner for Social Security in this district unless she obtains the written

permission of a judge of this district.” (Case No. 08-14575, ECF No. 15)1 Prior to

this Petition, Plaintiff has filed or has sought to file more than thirty complaints.

       The Sixth Circuit has held that district courts may properly enjoin vexatious

litigants from filing further actions against a defendant without first obtaining leave

of court. Feathers v. Chevron U.S.A., Inc., 141 F.3d 264, 269 (6th Cir. 1998); see


       1
         Plaintiff also attached Judge Linda V. Parker’s Order in Case No. 19-50526 denying
Plaintiff permission to file an action and requiring the Chief Judge to review any such request.
However, Judge Thomas L. Ludington’s Order in Case No. 08-14575 only requires written
permission from “a judge” of this district. There is no requirement in the Rules of Civil
Procedure or the Local Rules that only the Chief Judge is able to grant or deny permission to file
a complaint from an enjoined litigant, which many judges have done in Plaintiff’s numerous
applications.
also, Filipas v. Lemons, 835 F.2d 1145, 1146 (6th Cir. 1987). “There is nothing

unusual about imposing prefiling restrictions in matters with a history of repetitive

or vexatious litigation.” Feathers, 141 F.3d at 269. A district court need only

impose “a conventional prefiling review requirement.” Id. The traditional tests

applicable to preliminary injunction motions need not be applied since the district

court’s prefiling review affects the district court’s inherent power and does not

deny a litigant access to courts of law. See In re Martin-Trigona, 737 F.2d 1254,

1262 (2d Cir. 1984). A prefiling review requirement is a judicially imposed

remedy whereby a plaintiff must obtain leave of the district court to assure that the

claims are not frivolous or harassing. See e.g., Ortman v. Thomas, 99 F.3d 807,

811 (6th Cir. 1996). Often, a litigant is merely attempting to collaterally attack

prior unsuccessful suits. Filipas, 835 F.2d at 1146.

      Plaintiff did not file a proposed Complaint with this application. Plaintiff

claims that the Court has no authority to issue a pre-filing requirement to seek

permission to file a complaint. Plaintiff asserts that the Court must direct the

United States Marshal to serve the pleadings. As set forth above, the Court has the

authority to issue pre-filing requirements. Plaintiff’s allegations are frivolous and

fail to state a claim upon which relief can be granted. See Ana Leon T. v. Fed.

Reserve Bank, 823 F.2d 928, 930 (6th Cir. 1987).
      Accordingly,

      IT IS ORDERED that Plaintiff’s Application Pursuant to Court Order

Seeking Leave to File a Complaint (ECF No. 1) is DENIED and this matter is

deemed CLOSED on the docket.




                                          s/Denise Page Hood
                                          DENISE PAGE HOOD
                                          Chief United States District Judge
DATED: July 8, 2021
